 Case 18-09130       Doc 879    Filed 08/18/20 Entered 08/18/20 16:49:50            Desc Main
                                 Document       Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )             BK No.:      18-09130
Robert M. Kowalski                           )
                                             )             Chapter: 7
                                             )
                                                           Honorable Jacqueline P Cox
                                             )
                                             )
               Debtor(s)                     )
    ORDER ON CREDITOR'S MOTION FOR RELIEF FROM AUTOMATIC STAY AND
                       ABANDONMENT (FIRST LIEN)

      This matter is before the Court on the Motion for Relief from Automatic Stay by The
Huntington National Bank (hereinafter "Movant").

       The automatic stay is modified to permit Movant to enforce its rights against the collateral
described as 2004 Sea Ray VIN # SERP5861C304, 2004 Cummins VIN# 45288893 and 2004 Cummins
VIN# 46286006 pursuant to the terms and conditions of contract and applicable nonbankruptcy law.

        Pursuant to 11 U.S.C. § 362 it is ORDERED that the motion is granted. The fourteen (14) day
stay of the order imposed by Bankruptcy Rule 4001(a)(3) is waived.

       The fourteen (14) day stay of the order imposed by Bankruptcy Rule 4001(a)(3) is waived.




                                                        Enter:


                                                                  Honorable Jacqueline Cox
Dated: August 18, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Todd J. Ruchman (6271827)
 Keith Levy (6279243)
 Sarah E. Barngrover (28840-64)
 Adam B. Hall (0088234)
 Edward H. Cahill (0088985)
 Umair M. Malik (6304888)
 Manley Deas Kochalski LLC
 P.O. Box 165028
 Columbus OH 43216-5028
 614-220-5611; Fax: 614-627-8181
 Attorneys for Creditor
 The case attorney for this file is Todd J. Ruchman.
 Contact email is tjruchman@manleydeas.com
